Name: Commission Regulation (EEC) No 182/81 of 23 January 1981 amending, for the second time, Regulation (EEC) No 2726/80 on the granting of aid for concentrated grape must and rectified concentrated grape must used in wine-making during the 1980/81 wine year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 1 . 81 Official Journal of the European Communities No L 21 / 11 COMMISSION REGULATION (EEC) No 182/81 of 23 January 1981 amending, for the second time, Regulation (EEC) No 2726/80 on the granting of aid for concentrated grape must and rectified concentrated grape must used in wine-making during the 1980/81 wine year allow all producers to qualify for the measures provided for in Regulation (EEC) No 2726/80 , it seems necessary to extend some time limits, particu ­ larly that provided for submitting applications ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine (*), as last amended by Regulation (EEC) No 3456/80 (2), and in particular Articles 14 (2) and 65 thereof, Having regard to Council Regulation (EEC) No 338/79 of 5 February 1979 laying down special provi ­ sions relating to quality wines produced in specified regions (3), as last amended by the Act of Accession of Greece, and in particular the third subparagraph of Article 8 (2) thereof, Whereas Commission Regulation (EEC) No 2726/80 (4), as amended by Regulation (EEC) No 3348/80 (5), provided for aid to be granted to grape producers who employ concentrated must to enrich their vintage ; whereas, in order to qualify for the said aid, producers must lodge an application with the competent intervention agency not later than 15 January 1981 ; whereas the said Regulation provides that the Member States may adopt certain measures in respect of associations of producers ; whereas, in one Member State, administrative difficulties still delay the adoption of such measures and, accordingly, producers are not all able to comply with the time limits laid down for lodging applications ; whereas, in order to Regulation (EEC) No 2726/80 is hereby amended as follows : 1 . The last sentence in the second subparagraph of Article 1 ( 1 ) is replaced by the following : ' In that case they shall so inform the Commission not later than 15 February 1981 .' 2 . The date ' 15 January 1981 ' given in the first sub ­ paragraph of Article 3 ( 1 ) is replaced by ' 15 February 1981 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 16 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 January 1981 . For the Commission Poul DALSAGER Member of the Commission ( i ) OJ No L 54, 5 . 3 . 1979, p . 1 . n OJ No L 360, 31 . 12. 1980, p . 18 . (3 ) OJ No L 54, 5 . 3 . 1979, p. 48 . (&lt; OJ No L 281 , 25 . 10 . 1980, p . 18 . (5) OJ No L 351 , 24 . 12. 1980, p . 16 .